Citation Nr: 0523238	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  02-01 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

This matter was previously before the Board in January 2004. 


FINDINGS OF FACT

1.  Service connection is currently in effect for urethral 
stricture, rated as 40 percent disabling, and hydronephrosis 
of the left kidney, rated as 20 percent disabling.  

2.  The veteran's work experience includes positions in 
manufacturing, as a driver, as a firefighter, and as a 
painter.  

3.  The veteran's  service-connected disabilities do not 
preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16(a) and (b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the October 
2001 rating determination, the January 2003 statement of the 
case, the April 2003 and January 2005 supplemental statements 
of the case, and the May 2004 VCAA letter, have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
statement and supplemental statements of the case and in the 
VCAA letter the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
the relevant evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the May 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's rating determination came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in May 
2004 regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded a VA examination and that all VA and private 
treatment records have been obtained.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Total Rating

Pertinent regulations provide that total disability may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Veterans who fail to meet these percentage 
standards but are nonetheless unemployable by reason of 
service-connected disabilities may still be rated as totally 
disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2004).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither the appellant's nonservice-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself constitutes recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose, ibid.

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2004).

Based on a careful review of the evidence of record, the 
Board concludes that the evidence of record fails to show 
that the veteran satisfies the criteria for a total 
disability evaluation based on unemployability due to 
service-connected disabilities.  First, the schedular 
evaluations of 40 percent for urethral stricture and 20 
percent for left kidney hydronephrosis do not warrant a 
finding of total disability under the provisions of 38 C.F.R. 
§§ 3.340, 3.341, or 4.16(a).

Moreover, the record does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities, consistent 
with his past work experience or his education.  The Board 
notes that the veteran is currently in receipt of social 
security disability benefits.  The basis for this award was 
for cardiomyopathy, for which service connection is not 
currently in effect.  There was no secondary diagnosis listed 
on the award sheet.  Moreover, at the time of an October 2002 
VA examination, the veteran was found to be unemployable due 
to significant cardiomyopathy.  Furthermore, there has been 
no objective medical finding that the veteran's service-
connected urethral stricture or left kidney hydronephrosis 
solely prohibit him from obtaining or maintaining employment.  
Accordingly, the veteran does not warrant the benefits sought 
under the provisions of 38 C.F.R. § 4.16(b).

The Board acknowledges that the veteran may very well be 
unemployable.  However, the preponderance of the evidence in 
this case is against a finding that he is unable to obtain or 
retain substantially gainful employment solely due to his two 
service-connected disabilities.  A total rating based on 
individual unemployability must be based on service-connected 
disabilities. 


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  The appeal 
is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


